DETAILED ACTION
Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: The amendment filed 5/24/2022 has overcome the prior art of record.  The prior art of record fails to teach or suggest a slew rate boosting module connected to the amplifier, the first level shifter, the first latch and the second latch, and configured to receive the high voltage data signal as current input data, and adjust a voltage of an output stage of the amplifier to boost a slew rate of the output stage of the amplifier according to a value of a specified bit of the first data, a value of a specified bit of the second data and the current input data as called for in claim 1;  a first process module configured to adjust a voltage of an output stage of the amplifier to boost a slew rate of the output stage of the amplifier according to a value of a specified bit of the first data, a value of a specified bit of the second data and current input data as called for in claim 11.  Therefore, claims 1-20 are presently allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744. The examiner can normally be reached Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        6/30/2022